Citation Nr: 1142259	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic epididymitis with transient hydrocele (hereinafter a right testicle disorder) and if so, whether service connection is warranted.

4.  Entitlement to service connection for a ventral hernia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the service connection claims for a low back disability and a left shoulder disability and denied them on the merits, denied reopening the previously denied claim for a right testicle disorder, and denied service connection for a ventral hernia.  The claim for a right testicle disorder was subsequently reopened in a December 2007 statement of the case (SOC) and denied on the merits.  These issues are now under the jurisdiction of the Muskogee RO.

The Veteran testified at a March 2011 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

After this appeal was certified and the claims file transferred to the Board, the Veteran submitted additional VA treatment records which had not been considered by the RO.  In an August 2011 statement, the Veteran waived his right to have this evidence considered by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Therefore, the Board may proceed with appellate review.  See id.

The claims of entitlement to service connection for a low back disability, a right testicle disorder, and a ventral hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision denied reopening a claim of entitlement to service connection for a left shoulder disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a July 2002 letter; he did not file a notice of disagreement. 

2.  Additional evidence received since the June 2002 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left shoulder disability. 

3.  A June 2002 rating decision denied reopening a claim of entitlement to service connection for a low back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a June 2002 letter; he did not file a notice of disagreement. 

4.  Additional evidence received since the June 2002 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability. 

5.  A February 2003 rating decision denied the claim of entitlement to service connection for a right testicle disorder; the Veteran was properly notified of the adverse outcome and his appellate rights in a February 2003 letter; he did not file a notice of disagreement. 

6.  Additional evidence received since the February 2003 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right testicle disorder. 

7.  The preponderance of the evidence is against a finding that the Veteran's current left shoulder disability is related to complaints of left shoulder pain during active service. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, denying a petition to reopen a claim of service connection for a left shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The June 2002 rating decision, denying a petition to reopen a claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The February 2003 rating decision, denying service connection for a right testicle disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

6.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right testicle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The Veteran's left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The petitions to reopen the previously denied claims of entitlement to service connection for a left shoulder disability, a low back disability, and a right testicle disorder have been granted, as discussed below.  As such, the Board finds that any errors related to the VCAA on these issues have not prejudiced the Veteran's claims.   See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the service connection claim for a left shoulder disability, the Board finds that all duty to notify and assist requirements under the VCAA have been satisfied.  In this regard, the VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a December 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate orthopedic examination was performed in December 2007.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, interviewed and examined the Veteran, and provided a complete rationale for the opinion which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for a left shoulder disability, a low back disability, and a right testicle disorder.  Although the RO has reopened these claims, the Board must determine independently whether new and material evidence has been submitted to reopen the claims as a jurisdictional matter, irrespective of the decision of the RO.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  For the following reasons, the Board finds that new and material evidence has been submitted to reopen these claims.  

The Veteran's service connection claims for a left shoulder disability and a low back disability were initially denied in an October 1980 rating decision.  The Veteran was notified of this decision and informed of his appellate rights in an October 1980 letter.  He did not submit a notice of disagreement (NOD) in response to this decision and therefore it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  The RO denied petitions to reopen these claims 
in a June 2002 rating decision.  The Veteran was informed of the decision and his appellate rights in a July 2002 letter.  He did not appeal the decision and therefore it became final.  See id.  

The Veteran's service connection claim for a right testicle disorder was denied in a February 2003 rating decision.  The Veteran was informed of the decision and his appellate rights in a February 2003 letter.  He did not appeal the decision and therefore it became final.  See id.  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran's petitions to reopen service connection claims for a left shoulder disability and a low back disability were last denied in the June 2002 rating decision because the RO found that new and material evidence had not been submitted showing that these disabilities were incurred in or aggravated by active service.  Thus, in order to reopen his claim, there must be new evidence associated with the file since the June 2002 rating decision which is not cumulative of previous evidence of record and which supports a relationship between these disabilities and active service. 

The relevant evidence submitted since the June 2002 rating decision includes September 2006 statements from the Veteran's doctor at VA asserting that the Veteran's current disabilities of the left shoulder and low back are directly related to the Veteran's shoulder and back problems during active service.  This evidence was not associated with the file at the time of the June 2002 rating decision, and therefore is new to the file.  Moreover, these statements relate to an unestablished fact necessary to substantiate the claims, as they support a relationship between the Veteran's left shoulder and low back disabilities and his period of service.  The evidence of record at the time of the June 2002 rating decision did not include a favorable nexus opinion by a medical professional. 

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for a left shoulder disability and a low back disability.  The petitions to reopen are granted.  See 38 C.F.R. § 3.156(a).

With regard to the Veteran's claim for a right testicle disorder, the Veteran stated at the September 2011 hearing that he woke up from the in-service appendectomy with a swollen right testicle.  He stated that he complained of the swollen testicle several times during active service but was not believed by medical personnel.  He stated that he has had problems with a swollen right testicle ever since active service.  The Veteran's account of the history of his right testicle disorder was not of record at the time of the February 2003 rating decision.  Rather, the only reported history at that time consisted of the Veteran's statement at a January 2003 VA examination that he had a history of an appendectomy with subsequent intermittent right scrotal swelling.  The Veteran's testimony at the Board hearing adds further pertinent details regarding this disorder and its relationship to service that were not previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim, as it supports a relationship to service, and is presumed to be credible for the purpose of determining whether it constitutes new and material evidence.  Duran, 7 Vet. App. at 220. 

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right testicle disorder.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).



III. Service Connection

The Veteran contends that he is entitled to service connection for a left shoulder disability.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

According to the Veteran, he began experiencing significant left shoulder pain one evening after physical training.  He testified at the March 2011 Board hearing that due to his persistent shoulder pain he went home on unauthorized leave and had it treated by a private chiropractor.  The Veteran denies any specific injury to the left shoulder, but states that his left shoulder problems have been present ever since active service. 

The Veteran's service treatment records show multiple complaints with regard to the left shoulder between August 1973 and December 1973.  Specifically, an August 1973 service treatment record reflects that the Veteran reported recurrent left shoulder pain.  He also stated that a civilian doctor diagnosed it as arthritis.  In November 1973, the Veteran complained of left shoulder pain radiating down the entire arm and into the hand.  He again stated that a civilian doctor diagnosed it as arthritis.  However, x-rays taken at this time were within normal limits.  It was noted that the Veteran held his arm stiffly and stated he was unable to move it.  There were no findings of objective pathology on examination.  A December 1973 service treatment record reflects that the Veteran reported a three-day history of left shoulder pain.  It was noted that the Veteran had been in the clinic "numerous times" with similar complaints regarding his left shoulder.  However, there had been no objective findings.  The record further reflects that the Veteran had been scheduled for an orthopedic consultation but cancelled it because his arm was not hurting at the time.  On examination, the Veteran held his left arm stiffly.  There was no tenderness and good passive range of motion.  It was noted that there were "no objective findings to substantiate" the Veteran's complaints.  

After 1973, the service treatment records dated from 1974 to 1976 are negative for diagnoses, treatment, or complaints with regard to the left shoulder, although they document a number of other complaints, including orthopedic complaints pertaining to the low back and the right foot.  This suggests that the Veteran did not have significant left shoulder problems during the last two years of active service.  The August 1976 separation examination reflects that the Veteran's left shoulder was found to be normal on clinical evaluation.  In the accompanying report of medical history, the Veteran indicated a history of a painful or "trick" shoulder" as well as arthritis.  It was noted by medical personnel in this form that the Veteran had arthritis of the left shoulder.  However, given the negative x-ray findings in 1973 and the fact that that the Veteran's left shoulder was found to be normal on clinical evaluation, the statement that the Veteran had arthritis in the left shoulder appears to be based solely on his own reported history.  In this regard, as shown in the service treatment records, the Veteran had told medical staff that a private physician had diagnosed arthritis of the left shoulder.  The Board finds that the notation of arthritis of the left shoulder based on the Veteran's reported history does not constitute an actual diagnosis by a medical professional based on clinical findings.  A bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While the Veteran is competent to report left shoulder pain, he has not been shown to have the medical expertise to determine whether he had arthritis of the left shoulder, which is a finding that is generally made based on diagnostic imaging or other tests performed by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, because the presence of arthritis cannot be determined based on lay observation alone, the Board finds that the Veteran, as a lay person, was not competent to determine whether he had arthritis at the time.  See Jandreau, 492 F. 3d at 1376-77.  

The Board also notes that the Veteran's statement that he had been diagnosed by a civilian doctor with arthritis of the left shoulder does not itself serve as competent medical evidence of such a diagnosis.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Thus, in short, the Board finds that the Veteran was not diagnosed with arthritis of the left shoulder during active service.

About three and a half years after the Veteran's December 1976 discharge from active service, in June 1980, the Veteran filed a claim for a left shoulder disability.  In a September 1980 VA Report of Medical Examination, the Veteran stated that he "still had problems" with his left arm.  X-rays taken in September 1980 showed a normal left shoulder.  At an October 1980 VA examination report, the Veteran stated that he had intermittent left shoulder pain that was extremely mild.  The examiner concluded that the Veteran did not have any residuals of an in-service left shoulder injury.

The earliest medical record after 1980 is a January 2000 VA treatment record, which reflects several diagnoses, including spondylosis of the lumbar spine and right carpal tunnel syndrome, but is negative for diagnoses or complaints with regard to the left shoulder. 

VA treatment records dated in February 2001 and August 2001 reflect complaints of "joint discomfort" and treatment for carpal tunnel syndrome, but make no mention of the left shoulder.

A February 2002 VA treatment record reflects a complaint of low back pain but is negative for complaints or findings pertaining to the left shoulder. 

A September 2006 statement by a VA physician asserts that based on a review of the Veteran's service treatment records, the Veteran's left shoulder pain in service is at least as likely as not directly related to his current "arthritic problem" in his left shoulder.  This statement is accompanied by copies of the service treatment records discussed above, with the relevant portions pertaining to the left shoulder highlighted.  Unfortunately, the Board can assign this opinion very little weight because it is essentially devoid of a rationale.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from its reasoning.  Thus, a medical opinion is not entitled to any weight if it contains only data and conclusions. Id.  The Court also held that particular medical evidence contained in a claims file can have significance to the process of formulating a medically valid and well-reasoned opinion.  Id.  In this regard, critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.  In this case, the September 2006 statement contains only the doctor's bare conclusion and a reference to data contained in the service treatment records.  It does not explain why the Veteran's complaints of left shoulder pain in service, over thirty years earlier, are related to his current left shoulder disability.  Moreover, the doctor's statement does not mention or account for pertinent evidence weighing against a relationship to service, including the fact that the Veteran did not report left shoulder problems after 1973 during his two remaining years of active service, although he was treated for other complaints; that no objective pathology of the left shoulder was found during active service and that x-ray studies of the left shoulder were normal at that time; that a September 1980 VA x-ray study showed that the Veteran's left shoulder was normal and no residual problems of the left shoulder were found at the October 1980 VA examination; and that the Veteran did not seek treatment for left shoulder problems until roughly thirty years after service, although he sought treatment for other problems including low back pain and carpal tunnel syndrome in 2000 and 2001.  Accordingly, as the opinion contains only data and conclusions, and does not account for pertinent evidence of record weighing against a relationship to service, the Board finds that it is entitled to very little weight. 

The earliest post-service evidence of treatment for the left shoulder is a September 2006 VA treatment record, which reflects that the Veteran reported pain in the bilateral shoulders.  

A December 2006 VA treatment record, dated after the Veteran submitted his September 2006 claim for service connection, reflects a complaint of chronic left shoulder pain.  The fact that a complaint of chronic left shoulder pain was not reported in the VA treatment records until after the Veteran submitted his September 2006 claim weighs against a finding that the Veteran has always had such pain since active service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).

A February 2007 VA x-ray of the left shoulder revealed moderate degenerative spurring at the acromioclavicular joint.  An x-ray study of the right shoulder was not performed at this time. 

At the December 2007 VA examination, the Veteran reported an onset of left shoulder pain in 1973 after a physical training test.  There was no specific injury at that time.  He reported being treated for left shoulder problems several times during active service, and also by a private chiropractor.  He stated that the first medical treatment for a left shoulder disability after discharge was in the 1980's at VA.  The examination report reflects that x-rays of the shoulders showed bilateral degenerative joint disease of the acromioclavicular joints.  After reviewing the claims file and examining the Veteran, the examiner concluded that degenerative joint disease of the left shoulder was less likely as not caused by or a result of active service.  The examiner explained that a chronic left shoulder disability during active service was not established, and that there was no medical treatment for a left shoulder disability until 2003 for "multiple joint pains," which was many years after active service.  The examiner also noted that the degenerative changes were similar in both shoulders.  The clear implication of this observation is that the possibility of a relationship between left shoulder pain during active service and the current degenerative joint disease was further undermined by the fact that the Veteran had similar degenerative joint disease in the right shoulder.  Since there was no such history of right shoulder pain in service, this suggests that the Veteran's arthritis of the left shoulder also did not stem from active service simply because he experienced left shoulder pain at that time.  The examiner also noted pertinent evidence in support of the opinion, including the fact that x-rays of the left shoulder were negative in December 1973 and August 1980, and that there were no abnormal findings related to the left shoulder at separation. 

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's current left shoulder arthritis and his period of active service.  First, a chronic disability of the left shoulder during active service has not been established.  In this regard, as discussed above, although the Veteran complained multiple times of left shoulder pain during active service from August 1973 to December 1973, his service treatment records covering the two remaining years of active service, from 1974 to 1976, are negative for complaints with regard to the left shoulder, although they reflect treatment for other problems, including other orthopedic complaints.  Moreover, no arthritis or other pathology of the left shoulder was revealed by x-rays of the left shoulder.  Indeed, it is repeatedly noted in the service treatment records that the Veteran's complaints could not be substantiated with objective clinical findings.  Likewise, the August 1976 separation examination reflects that the Veteran's left shoulder was found to be normal on clinical evaluation.  Although the Veteran indicated that he had a history of left shoulder pain in the report of medical history, this does not necessarily mean that he continued to experience left shoulder pain after 1973.  It only means that he had experience left shoulder problems at some time in the past.  Further, as discussed above, the notation of arthritis of the left shoulder by medical personnel in the report of medical history does not constitute a competent diagnosis of arthritis since it is based only on the Veteran's reported history.  LeShore, 8 Vet. App. at 409.  The fact that x-rays of the left shoulder taken in December 1973 and September 1980 are negative for arthritis or other pathology of the left shoulder weighs against a finding that the Veteran had arthritis of the left shoulder during active service.  Finally, the examiner found in the December 2007 VA examination report that the Veteran did not have a chronic disability of the left shoulder during active service given the normal x-ray findings and the fact that no pathology of the left shoulder was found at separation.  Accordingly, the Board finds that a chronic disability of the left shoulder during active service has not been established.  Rather, his left shoulder pain seems to have resolved by the end of 1973, two years before separation. 

Second, a continuity of left shoulder symptoms after service has not been established.  In this regard, the Board has considered the Veteran's statements at the March 2011 Board hearing asserting that he has experienced intermittent left shoulder pain ever since active service.  While the Veteran is certainly competent to report such a history of his physical symptoms, the Board finds that this history is not credible.  The Veteran did not submit a claim for a left shoulder disability until about three and a half years after discharge, in June 1980, and at that time there was no documentation or allegation of a history of left shoulder pain since active service.  An x-ray study of the left shoulder in September 1980 was normal and the October 1980 VA examination report reflects that the Veteran did not have any residuals of a left shoulder disability.  Thereafter, there is no mention of a left shoulder disability in the evidence of record until the Veteran submitted a second claim in February 2002, which was denied for lack of new evidence pertaining to the shoulder.  As noted above, VA treatment records dated in 2000 and 2001 reflect complaints of low back pain, joint pain, and carpal tunnel syndrome, but do not specifically mention left shoulder problems.  The Board believes that if the Veteran had mentioned problems with his left shoulder, it would have been reflected in these records, which contain a list of all his diagnoses at the time.  Indeed, there is no evidence of post-service treatment for the shoulders until September 2006, which is about thirty years after the Veteran separated from active service.  Moreover, the VA treatment records do not specifically mention left shoulder pain until December 2006, after the Veteran submitted his claim for service connection and thus had an interest in supporting his claim for benefits.  See Cartright, 2 Vet. App. at 25.  Accordingly, because the Veteran's testimony at the Board hearing is in conflict with contemporaneous evidence of record showing that there were no objective findings of left shoulder pathology in 1980, over three years after service, and no complaints of left shoulder pain in the treatment records until 2006, about thirty years after service, the Board does not find it credible insofar as this testimony purports to show a continuity of left shoulder problems ever since active service.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

Finally, there is no other competent evidence of record supporting a finding that the Veteran's current left shoulder disability is related to his left shoulder pain during active service.  The Veteran's arthritis of the left shoulder was not diagnosed until February 2007, which is over thirty years since active service.  This long period of time between service separation and the earliest evidence of arthritis weighs against a relationship to service.  See id. (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Although the Veteran is competent to report the history of his left shoulder pain, he has not been shown to have the medical training or expertise to render a competent opinion as to whether his current degenerative joint disease is related to his in-service left shoulder pain.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469-71. The Board finds that this is a complex medical determination that cannot be made by a layperson.  See id.  Thus, the Board gives more weight to the examiner's opinion in the December 2007 VA examination report that the Veteran's left shoulder disability was less likely as not related to in-service shoulder pain.  Unlike the Veteran, the examiner is a medical professional with the appropriate expertise to render a competent opinion in this regard.  The Board also accords this opinion more weight than the September 2006 statement by the Veteran's doctor, as the December 2007 VA opinion is supported by a thorough rationale and is grounded in and consistent with all the pertinent evidence of record.  As discussed above, the September 2006 statement is devoid of any rationale and is based only on a review of the 1973 service treatment records and made without apparent regard to the subsequent history. 

Accordingly, the Board finds that service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  Service connection is also not warranted on a presumptive basis as the evidence does not show that arthritis developed to a compensable degree within one year of separation from active service.  See 38 C.F.R. §§ 3.307, 3.309. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left shoulder disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a left shoulder disability is denied. 

New and material evidence has been received to reopen the claim of service connection for a low back disability; the appeal is granted to this extent only.  

New and material evidence has been received to reopen the claim of service connection for a right testicle disorder; the appeal is granted to this extent only.  


REMAND

The Veteran's claims of entitlement to service connection for a low back disability, a ventral hernia and a right testicle disorder must be remanded for further development to ensure a complete record on appellate review. 

With regard to the claim for a low back disability, the Board finds that remand is warranted for a new VA examination as the opinion provided in the December 2007 VA examination report is not sufficient for the purpose of making a decision on this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

Here, the September 1972 entrance examination is negative for any findings or reported history with regard to the back and thus the presumption of soundness applies.  See 38 C.F.R. § 3.304.  Indeed, the earliest mention of the Veteran's low back pain during active service was not until March 1974, about a year and a half after the Veteran's entrance.  Thereafter, he was treated off and on for complaints of low back pain until September 1976.  It was noted in the August 1976 report of medical history that the Veteran had a history of low back pain since high school.  In the February 2007 VA examination report, the examiner opined that the Veteran's degenerative joint disease of the low back was less likely as not related to active service due to his reported history of back pain existing prior to service (i.e. back pain since high school).  However, because the presumption of soundness applies, there must be clear and unmistakable evidence both that the Veteran's current back disability pre-existed active service and that it was not aggravated by active service.  See Wagner, 370 F 3d at 1096.  The Board finds that the examiner's opinion is not adequate for the Board to make such a determination as it does not address the issue of aggravation.

On remand, a new VA examination should be performed.  The examiner should opine whether it is at least as likely as not that the Veteran's current low back disability is related to his in-service complaints of low back pain.  If the examiner believes that the Veteran's current disability of the back pre-existed active service, the examiner must explain the basis for this opinion and address whether it was aggravated during service beyond the natural progress of this disability. 

With regard to the claim for a right testicle disorder, the examiner found no swelling or other pathology of the testicles in the December 2007 VA examination report, and noted that a March 2007 echogram was also negative for abnormalities.  Nevertheless, the Board finds it credible, as the Veteran states, that he has intermittent swelling of the right testicle which was not present on the day of the examination.  In this regard, a January 2003 VA examination report reflects that the Veteran was found to have minimal swelling of the scrotum and a small nodule.  He was diagnosed with chronic epididymitis and transient hydrocele.  The Veteran also reported intermittent swelling of the right testicle in a December 2002 VA treatment record.  Further, the Board finds that there is at least an indication that the Veteran's current right testicle swelling might be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, the Veteran reported a mass in the upper right leg or groin area in April 1975 which was diagnosed as lymphangitis.  The Veteran also reported a disorder of the testicles in the September 1980 VA Report of Medical Examination, and has argued that he has experienced swelling and pain of the right testicle ever since his appendectomy.  Thus, on remand, an examination should be performed by a medical professional with appropriate expertise, such as a urologist, to assess the likelihood that any intermittent right testicle swelling, diagnosed as epididymitis and transient hydrocele, might be related to the in-service appendectomy based on known medical principles and the evidence of record. 

With regard to the claim for a ventral hernia secondary to an in-service appendectomy, the Board notes that the December 2007 VA examination reflects that the examiner found a ventral hernia to the abdominal wall on examination.  The examiner opined that it was not related to the Veteran's appendectomy because it was not "even in relative proximity" of the appendectomy site and scar, which was located on the lower right abdominal wall.  The Veteran's VA treatment records are negative for findings of a ventral hernia.  At a July 2002 VA examination, the examiner diagnosed a hiatal hernia but made no mention of a ventral hernia.  Only a scar at the site of surgery was noted.  Nevertheless, given the findings of a 9 by 6 centimeter ventral hernia on the abdominal wall at the December 2007 VA examination and the Veteran's history of an appendectomy during active service, with no other documented history of surgery to the abdomen, the Board finds that examiner's rationale is not sufficient for decision-making purposes.  The Board also notes that the Veteran complained of a mass of the abdominal wall during active service in October 1975, which was described as a small nodular lesion.  On remand, in the examination report addressing the Veteran's right testicular disorder, the examiner should also render an opinion as to whether the Veteran has a current ventral hernia and/or hiatal hernia and whether it is at least as likely as not related to the Veteran's appendectomy during active service or the abdominal mass described in the October 1975 service treatment record, or whether such a relationship is unlikely. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA orthopedic examination to assess the nature and etiology of his low back disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's low back disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the examiner believes that the Veteran's current disability of the back pre-existed active service, the examiner must explain the basis for this opinion and address whether it was aggravated during service beyond the natural progress of this disability. 

A complete rationale must be provided.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. The Veteran should be scheduled for a VA examination by a medical professional with appropriate expertise, such as a urologist, to assess the nature and etiology of his right testicle disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's intermittent right testicle swelling, diagnosed as epididymitis and transient hydrocele, is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include an appendectomy, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  Whether it is at least as likely as not that the Veteran has a ventral hernia and/or hiatal hernia which is at least as likely as not a result of active military service, to include the appendectomy, or whether such a relationship is unlikely.  The examiner should note that the Veteran complained of a mass of the abdominal wall during active service in October 1975, which was described as a small nodular lesion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


